


DUNKIN’ BRANDS GROUP, INC.
ANNUAL INCENTIVE PLAN
This Annual Incentive Plan (the “Plan”) has been established to advance the
interest of Dunkin’ Brands Group, Inc. (the “Company”) by providing for the
grant of Awards to employees of the Company and its Affiliates. The Plan is
intended to comply with the requirements for tax deductibility imposed by
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Section
162(m)”), to the extent applicable.
I.ADMINISTRATION
The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The Committee shall have the
authority to interpret the Plan, and any interpretation or decision by the
Committee with regard to any questions arising under the Plan shall be final and
conclusive on all parties. In the case of any Award (as defined in Section III
below) intended to qualify as exempt performance-based compensation under
Section 162(m), as determined by the Committee (a “Section 162(m) Award”), (i)
if any member of the Compensation Committee is not an “outside director” for
purposes of such exemption, the “Committee” for purposes of the Plan will
consist of a subcommittee consisting of those Committee members who are “outside
directors” for such purposes (and where applicable, references in the Plan to
the Committee shall be deemed to be references to such subcommittee), (ii) the
Committee will exercise its discretion consistent with qualifying the Award for
that exemption and (iii) the Committee may delegate to other persons
administrative functions that do not involve discretion. In the case of Awards
other than Section 162(m) Awards, the Committee may delegate to other persons
such duties, powers and responsibilities as it deems appropriate.
II.    ELIGIBILITY; PARTICIPANTS
Executive officers and other employees of the Company and its Affiliates shall
be eligible to participate in the Plan. An “Affiliate” means any corporation or
other entity that stands in a relationship to the Company that would result in
the Company and such corporation or other entity being treated as one employer
under Section 414(b) and Section 414(c) of the Internal Revenue Code of 1986, as
amended (the “Code”). The Committee shall select, from among those eligible, the
persons who shall from time to time participate in the Plan (each, a
“Participant”). Participation by a Participant with respect to one Award under
the Plan shall not entitle the individual to participate with respect to a
subsequent Award or Awards, if any.
III.    GRANT OF AWARDS
The term “Award” as used in the Plan means an award opportunity that is granted
to a Participant with respect to the performance period (the “Performance
Period”) to which the Award relates. Each Participant shall receive an Award
letter confirming his or her participation in the Plan for the relevant
Performance Period. A Participant who is granted an Award shall be entitled to a
payment, if any, under the Award only if all conditions to payment have been
satisfied in accordance with the Plan and the terms of the Award. By accepting
(or, under such rules as the Committee may prescribe, being deemed to have
accepted) an Award, the Participant agrees to the terms of the Award and the
Plan. Except as otherwise specified by the Committee in connection with the
grant of an Award, the Performance Period applicable to Awards under the Plan
shall be the fiscal year of the Company. The Committee shall select the
Participants, if any, who are to receive Awards for a Performance Period and, in
the case of each Award, shall establish the following:
(a)    the Performance Criteria (as defined in Section IV below) applicable to
the Award;
(b)    the amount or amounts that will be payable (subject to adjustment in
accordance with Section V) if the Performance Criteria are achieved; and
(c)    such other terms and conditions as the Committee deems appropriate with
respect to the Award.
For Section 162(m) Awards, (i) such terms shall be established by the Committee
not later than (A) the ninetieth (90th) day after the beginning of the
Performance Period, in the case of a Performance Period of 360 days or longer,
or (B) the end of the period constituting the first quarter of the Performance
Period, in the case of a Performance Period of less than 360 days, and (ii) once
the Committee has established the terms of such Award in accordance with the
foregoing, it shall not thereafter adjust such terms, except to reduce payments,
if any, under the Award in accordance with Section V or as otherwise permitted
in accordance with the requirements of Section 162(m).
IV.    PERFORMANCE CRITERIA
As used in the Plan, the term “Performance Criteria” means specified criteria,
other than the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting, payment or full enjoyment
of an Award. A Performance Criterion and any targets with respect thereto
determined by the Committee need not be based upon an increase, a positive or
improved result or avoidance of loss. For Section 162(m) Awards, a Performance
Criterion will mean an objectively determinable measure of performance relating
to any or any combination of the following (measured either absolutely or by
reference to an index or indices or the performance of one or more companies and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof): net sales; system-wide sales; comparable store sales;
revenue; revenue growth or product revenue growth; operating income (before or
after taxes); pre- or after-tax income or loss (before or after allocation of
corporate overhead and bonus); earnings or loss per share; net income or loss
(before or after taxes); adjusted operating income; adjusted net income;
adjusted earnings per share; channel revenue; channel revenue growth;
franchising commitments; manufacturing profit; manufacturing profit margin;
store closures; return on equity; total stockholder return; return on assets or
net assets; appreciation in and/or maintenance of the price of the shares or any
other publicly-traded securities of the Company; market share; gross profits;
earnings or losses (including earnings or losses before taxes, before interest
and taxes, or before interest, taxes, depreciation and/or amortization);
economic value-added models or equivalent metrics; comparisons with various
stock market indices; reductions in costs; cash flow or cash flow per share
(before or after dividends); return on capital (including return on total
capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable; operating margin; gross
margin; year-end cash; cash margin; debt reduction; stockholders equity;
operating efficiencies; market share; customer satisfaction; customer growth;
employee satisfaction; supply chain achievements (including establishing
relationships with manufacturers or suppliers of component materials and
manufacturers of the Company’s products); points of distribution; gross or net
store openings; co-development, co-marketing, profit sharing, joint venture or
other similar arrangements; financial ratios, including those measuring
liquidity, activity, profitability or leverage; cost of capital or assets under
management; financing and other capital raising transactions (including sales of
the Company’s equity or debt securities; factoring transactions; sales or
licenses of the Company’s assets, including its intellectual property, whether
in a particular jurisdiction or territory or globally; or through partnering
transactions); implementation, completion or attainment of measurable objectives
with respect to research, development, manufacturing, commercialization,
products or projects, production volume levels, acquisitions and divestitures;
factoring transactions; and recruiting and maintaining personnel. To the extent
consistent with the requirements of Section 162(m), the Committee may establish
that, in the case of any Section 162(m) Award, one or more of the Performance
Criteria applicable to such Award will be adjusted in an objectively
determinable manner to reflect events (for example, the impact of charges for
restructurings, discontinued operations, mergers, acquisitions, extraordinary
items, and other unusual or non-recurring items, and the cumulative effects of
tax or accounting changes, each as defined by U.S. generally accepted accounting
principles) occurring during the Performance Period that affect the applicable
Performance Criterion or Criteria.
V.    CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS
As soon as practicable after the close of a Performance Period, the Committee
shall determine whether and to what extent, if at all, the Performance Criterion
or Criteria applicable to each Award granted for the Performance Period have
been satisfied and, in the case of Section 162(m) Awards, shall take such steps
as are sufficient to satisfy the certification requirement under Section 162(m)
as to such performance results. The Committee shall then determine the actual
payment, if any, under each Award. No amount may be paid under any Section
162(m) Award unless such certification requirement has been satisfied as set
forth above, except as provided by the Committee consistent with the
requirements of Section 162(m). The Committee may, in its sole and absolute
discretion and with or without specifying its reasons for doing so, after
determining the amount that would otherwise be payable under any Award for a
Performance Period, reduce (including to zero) the actual payment, if any, to be
made under such Award or, in the case of Awards other than Section 162(m)
Awards, otherwise adjust the amount payable under such Award. The Committee may
exercise the discretion described in the immediately preceding sentence either
in individual cases or in ways that affect more than one Participant.
VI.    PAYMENT UNDER AWARDS
The Committee shall determine the payment dates for Awards under the Plan.
Except as otherwise determined by the Committee, no payment shall be made under
an Award unless the Participant’s employment with the Company or its Affiliates
continues through the date such Award is paid. Payments hereunder are intended
to fall under the short-term deferral exception to Section 409A of the Code and
the regulations thereunder (“Section 409A”), and shall be construed and
administered accordingly. Notwithstanding the foregoing, (i) if the Award letter
or other documentation establishing the Award provides a specified and
objectively determinable payment date or schedule that satisfies the
requirements of Section 409A, payment under an Award may be made in accordance
with such date or schedule, and (ii) the Committee may, but need not, permit a
Participant to defer payment of an Award (pursuant to the Dunkin’ Brands, Inc.
Non-Qualified Deferred Compensation Plan, as amended, or otherwise) beyond the
date that the Award would otherwise be payable, provided that any such deferral
shall be made in accordance with and subject to the applicable requirements of
Section 409A, and that any amount so deferred with respect to a Section 162(m)
Award shall be adjusted for notional interest or other notional earnings on a
basis, determined by the Committee, to the extent necessary to preserve the
eligibility of the Award payment as exempt performance-based compensation under
Section 162(m).
VII.    PAYMENT LIMITS
The maximum amount payable to any person for any fiscal year of the Company
under Section 162(m) Awards will be $5 million, which limitation, with respect
to any such Awards for which payment is deferred in accordance with Section VI
above, shall be applied without regard to such deferral.
VIII.    TAX WITHHOLDING
All payments under the Plan shall be subject to reduction for applicable tax and
other legally or contractually required withholdings.
IX.    AMENDMENT AND TERMINATION
The Committee may amend the Plan at any time and from time to time; provided,
that, with respect to Section 162(m) Awards, no amendment for which Section
162(m) would require shareholder approval in order to preserve the eligibility
of such Awards as exempt performance-based compensation shall be effective
unless approved by the shareholders of the Company in a manner consistent with
the requirements of Section 162(m). The Committee may at any time terminate the
Plan.
X.    MISCELLANEOUS
(a)    Awards held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Awards, in each case (i) to the extent
provided by the Committee in connection with (A) a breach by the Participant of
a non-competition, non-solicitation, confidentiality or similar covenant or
agreement or (B) an overpayment to the Participant of incentive compensation due
to inaccurate financial data, (ii) in accordance with Company policy relating to
recovery of erroneously-paid incentive compensation, as such policy may be
amended and in effect from time to time, or (iii) as otherwise required by law
or applicable stock exchange listing standards, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act. Each Participant,
by accepting an Award pursuant to the Plan, agrees to return the full amount
required under this Section X(a) at such time and in such manner as the
Committee shall determine in its sole discretion and consistent with applicable
law. The Company will not be responsible for any adverse tax or other
consequences to a Participant that may arise in connection with this
Section X(a).
(b)    No person shall have any claim or right to be granted an Award, nor shall
the selection for participation in the Plan for any Performance Period be
construed as giving a Participant the right to be retained in the employ or
service of the Company or its Affiliates for that Performance Period or for any
other period. The loss of an Award will not constitute an element of damages in
the event of termination of employment for any reason, even if the termination
is in violation of an obligation of the Company or any Affiliate to the
Participant.
(c)    In the case of any Section 162(m) Award, the Plan and such Award will be
construed and administered to the maximum extent permitted by law in a manner
consistent with qualifying the Award for the exemption for performance-based
compensation under Section 162(m), notwithstanding anything to the contrary in
the Plan. Awards will not be required to be comply with the provisions of this
Plan applicable to Section 162(m) Awards (including, without limitation, the
composition of the Committee as set forth in Section I above) if and to the
extent they are eligible (as determined by the Committee) for exemption from
such limitations by reason of the post-initial public offering transition relief
set forth in Treas. Regs. § 1.162-27(f).
(d)    Except as otherwise provided in an Award, the Committee shall, in its
sole discretion, determine the effect of a Covered Transaction (as defined in
the Company’s 2011 Omnibus Incentive Plan, as it may be amended from time to
time) on Awards under the Plan.
(e)    The Plan shall be effective as of July 6, 2011, (the “Effective Date”)
and shall supersede and replace the Company’s Short Term Incentive Plan with
respect to Awards granted after the Effective Date.





-1-

